DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-13, 15-23, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2006/0097005 A1; hereinafter Hill) in view of Belgya (US 2020/0255204 A1).
Regarding claims 1, 6-8, 12-13, 15, 19-20, and 28-29, Hill teaches a bag-in-box beverage container comprising a plurality of walls defining an opening configured to receive the bag of liquid; and a bottom, wherein the bottom is formed from at least one bottom flap (14/30/54/68) being folded with respect to one of the plurality of walls; wherein the box defines a perforation (see Fig. 1 and Par. 0052) feature defined 
Belgya teaches a bag-in-box container comprising a reinforcing glue panel to allow the bag-in-box to survive shipping without leaking (see Par. 0002 and 0059-0060).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to replace Hill’s basic glue flap (Hill; 90) with the reinforcing glue flap of Belgya (16) in order to create a bag in box construction that ships in own container (SIOC) without leaking, as taught by Belgya.  Examiner notes that the beefed up reinforcing glue flap creates a wall of the finished box that is double paneled (i.e. double-walled).

Regarding claims 11 and 22-23, Hill, as modified above, discloses the claimed invention except for the volume of liquid to be stored.  However, Examiner notes that it 
Regarding claim 21, Hill, as modified above, teaches a bag-in-box wherein the top surface of the insert defines one or more openings (Hill; 112/212) that are each shaped to receive a finger of a user or a portion of a machine so as to enable the user or the machine to position the insert within the opening of the box.
Response to Arguments
5.	Applicant’s arguments, see Pages 9-14, filed 08/09/2021, with respect to the rejection(s) of claim(s) 1, 6-8, 12-13, 15, and 19-21 under USC 102(a)(1)—in view of Hill have been fully considered and are persuasive.  Hill lacks teaching that the box is designed to survive shipping without leaking.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103(a)—Hill in view of Belgya.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734